
	

114 HR 2675 IH: Low Volume Motor Vehicle Manufacturers Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2675
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Mullin (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the National Highway Traffic Safety Administration to establish a program allowing low
			 volume motor vehicle manufacturers to produce a limited number of vehicles
			 annually within a regulatory system that addresses the unique safety and
			 financial issues associated with limited production, and to direct the
			 Environmental Protection Agency to allow low volume motor vehicle
			 manufacturers to install engines from vehicles that have been issued
			 certificates of conformity.
	
	
 1.Short titleThis Act may be cited as the Low Volume Motor Vehicle Manufacturers Act of 2015. 2.Exemption from vehicle safety standards for low volume manufacturersSection 30114 of title 49, United States Code, is amended—
 (1)by striking The and inserting (a) Vehicles Used for Particular Purposes.—The; and (2)by adding at the end the following new subsection:
				
					(b)Exemption for low volume manufacturers
 (1)In generalThe Secretary shall— (A)exempt from section 30112(a) of this title not more than 500 replica motor vehicles per year that are manufactured or imported by a low volume manufacturer; and
 (B)except as provided in paragraph (5) of this subsection, limit any such exemption to the Federal Motor Vehicle Safety Standards applicable to motor vehicles and not motor vehicle equipment.
 (2)Registration requirementTo qualify for an exemption under paragraph (1), a low volume manufacturer shall register with the Secretary at such time, in such manner, and under such terms that the Secretary determines appropriate. The Secretary shall establish terms that ensure that no person may register as a low volume manufacturer if the person is registered as an importer under section 30141 of this title.
						(3)Permanent label requirement
 (A)In generalThe Secretary shall require a low volume manufacturer to affix a permanent label to a motor vehicle exempted under paragraph (1) that identifies the specified standards and regulations for which such vehicle is exempt from section 30112(a) and designates the model year such vehicle replicates.
 (B)Written noticeThe Secretary may require a low volume manufacturer of a motor vehicle exempted under paragraph (1) to deliver written notice of the exemption to—
 (i)the dealer; and (ii)the first purchaser of the motor vehicle, if the first purchaser is not an individual that purchases the motor vehicle for resale.
 (C)Reporting requirementA low volume manufacturer shall annually submit a report to the Secretary including the number and description of the motor vehicles exempted under paragraph (1) and a list of the exemptions described on the label affixed under subparagraph (A).
 (4)DefinitionsIn this subsection: (A)Low volume manufacturerThe term low volume manufacturer means a motor vehicle manufacturer, other than a person who is registered as an importer under section 30141 of this title, whose annual worldwide production is not more than 5,000 motor vehicles.
 (B)Replica motor vehicleThe term replica motor vehicle means a motor vehicle produced by a low volume manufacturer and that— (i)is intended to resemble the body of another motor vehicle that was manufactured not less than 25 years before the manufacture of the replica motor vehicle; and
 (ii)is manufactured under a license for the product configuration, trade dress, trademark or patent for the motor vehicle that is intended to be replicated from the original manufacturer, its successors or assignees, or current owner of such rights, unless there is a preponderance of evidence that such rights have been abandoned for at least three years.
 (5)Conforming amendmentAny motor vehicle exempted under this subsection shall also be exempted from sections 32304, 32502, and 32902 of this title, and from section 1232 of title 15 of the United States Code.
 (6)Limitation and public noticeThe Secretary shall have 60 days to review and approve a registration submitted under paragraph (2). Any registration not approved or denied within 60 days shall be deemed approved. The Secretary shall have the authority to revoke an existing registration based on a failure to comply with requirements set forth in this subsection. The registrant shall be provided a reasonable opportunity to correct all deficiencies, if such are correctable based on the sole discretion of the Secretary. An exemption granted by the Secretary to a low volume manufacturer under this subsection may not be transferred to any other person, and any unused allotment of vehicles authorized to be manufactured or imported on an annual basis by a low volume manufacturer shall not carry forward to another calendar year. The Secretary shall maintain and update the list of current registrants on an annual basis and publish such list in the Federal Register or on a Web page operated by the Secretary.
						(7)Limitation of liability for original manufacturers, licensors, or owners of product configuration,
 trade dress or design patentsThe original manufacturer, its successor or assignee, or current owner who grants a license or otherwise transfers rights to a low volume manufacturer as defined in this section shall incur no liability to any person or entity under Federal or State statute, regulation, local ordinance, or under any Federal or State common law for such license or assignment to a low volume manufacturer..
 3.Vehicle emission compliance standards for low volume motor vehicle manufacturersPart A of title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended— (1)in section 206(a) by adding at the end the following new paragraph:
				
					(5)
 (A)A motor vehicle engine (including all engine emission controls) from a motor vehicle that has been granted a certificate of conformity by the Administrator for the model year in which the motor vehicle is assembled, or an engine that has been granted an Executive order for the model year in which the motor vehicle is assembled subject to regulations promulgated by the California Air Resources Board, may be installed in an exempted specially produced motor vehicle, if—
 (i)the manufacturer of the engine supplies written instructions explaining how to install the engine and maintain functionality of the engine’s emission control system and the on-board diagnostic system (commonly known as OBD II), except with respect to evaporative emissions diagnostics;
 (ii)the producer of the exempted specially produced motor vehicle installs the engine in accordance with such instructions; and
 (iii)the installation instructions include emission control warranty information from the engine manufacturer in compliance with section 207, including where warranty repairs can be made, emission control labels to be affixed to the vehicle, and the certificate of conformity number for the applicable vehicle in which the engine was originally intended or the applicable Executive order number for the engine.
 (B)A motor vehicle containing an engine compliant with the requirements of subparagraph (A) shall be treated as meeting the requirements of section 202 applicable to new vehicles manufactured or imported in the model year in which the exempted specially produced motor vehicle is assembled.
 (C)Engine installations that are not performed in accordance with installation instructions provided by the manufacturer and alterations to the engine not in accordance with the installation instructions shall be treated as prohibited acts by the installer under section 203 and subject to penalties under section 205.
 (D)The producer of an exempted specially produced motor vehicle that has an engine compliant with the requirements of subparagraph (A) shall provide to the purchaser of such vehicle all information received by the producer from the engine manufacturer, including information regarding emissions warranties from the engine manufacturer and all emissions-related recalls by the engine manufacturer.
 (E)To qualify to install an engine under this paragraph, a producer of exempted specially produced motor vehicles shall register with the Administrator at such time and in such manner as the Administrator determines appropriate. The producer shall submit an annual report to the Administrator that includes—
 (i)a description of the exempted specially produced motor vehicles produced and engines installed in such vehicles; and
 (ii)the certificate of conformity number issued to the motor vehicle in which the engine was originally intended or the applicable Executive order number for the engine.
 (F)Exempted specially produced motor vehicles compliant with this paragraph shall be exempted from— (i)motor vehicle certification testing that might otherwise be required under section 206; and
 (ii)vehicle emission control inspection and maintenance programs required under section 110. (G)A producer of exempted specially produced motor vehicles that is compliant with subparagraphs (A) through (E) of this paragraph is not considered a manufacturer for the purposes of this Act.; and
 (2)in section 216 by adding at the end the following new paragraph:  (12)Exempted specially produced motor vehicleThe term exempted specially produced motor vehicle means a replica motor vehicle that is exempt from specified standards as defined in section 30114(b) of title 49, United States Code..
 4.ImplementationNot later than 12 months after the date of the enactment of this Act, the Secretary of Transportation and the Administrator of the Environmental Protection Agency shall issue such regulations as may be necessary to implement sections 2 and 3 of this Act, respectively.
		
